Citation Nr: 0600364	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  97-03 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for coronary artery 
disease with atrial valve replacement and hypertension, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from January 1975 
to July 1977, with over ten years of prior, unverified 
service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Roanoke, Virginia, Regional Office (RO).

In May 2002, the appellant testified during a hearing before 
the undersigned Veterans Law Judge in Washington, DC; a 
transcript of that hearing is of record. 

In November 2003, the Board remanded this matter to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of the 
claim (as reflected in the June 2005 supplemental SOC (SSOC)) 
and returned this matter to the Board for further appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claim for a rating in excess of 30 percent for an 
increased evaluation for coronary artery disease with atrial 
valve replacement and hypertension is warranted, even though 
it will, regrettably, further delay an appellate decision on 
the claim on appeal.

In the November 2003 remand, the Board requested that the 
examiner obtain the veteran's current ejection fraction and 
MET (metabolic equivalent) workload, and comment whether the 
veteran's employability was affected by the service-connected 
heart disorder.

The November 2004 VA cardiovascular examination report is 
inadequate for rating purposes.  In the report, the VA 
examiner estimated the veteran's MET workload to be 5 to 5.5, 
class 3.  The examiner noted that the veteran had to be 
scheduled for stress testing, which was necessary to 
determine the ejection fraction and MET workload.  The Board 
notes that the veteran underwent an echocardiogram in 
December 2004.  According to the report, the veteran was 
found to have an estimated ejection fraction of 60 percent.  
The report, however, does not contain a finding with regards 
to the veteran's MET workload.

Given that an accurate METs finding has not been provided; 
and the rating criteria provide for a rating in excess of 30 
percent for MET workload between 3 and 5; this claim must be 
remanded to obtain a current finding of the veteran's MET 
workload.

If there is no stress test report to be found, or if the test 
was never scheduled, then another examination of the veteran 
is required.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  Contact the VA examiner who wrote the 
November 2004 examination report and/or 
the December 2004 echocardiogram report, 
and obtain a finding of the veteran's MET 
workload.

2.  If a copy of this stress test is 
unavailable, or if the test was never 
performed, then the RO must schedule the 
veteran for a comprehensive VA 
cardiovascular examination.  All 
necessary tests and studies deemed 
appropriate by the physician should be 
performed. In particular, testing should 
be conducted that will obtain the 
veteran's current ejection fraction and 
his MET workload.  The claims folder must 
be made available to and reviewed by the 
physician in conjunction with the study 
of this case.  The examiner is asked to 
report the veteran's ejection fraction 
and MET workload, and is also asked to 
comment as to whether the veteran's 
employability is affected by his service 
connected heart condition, and 
specifically whether this condition still 
renders ordinary manual labor feasible, 
whether it renders more than light manual 
labor not feasible, or whether it 
precludes more than sedentary employment.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D.C SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


